Pietrantoni v Galan (2017 NY Slip Op 04673)





Pietrantoni v Galan


2017 NY Slip Op 04673


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


719 CA 16-01651

[*1]MARIO PIETRANTONI, NELLY PIETRANTONI, ANNA DISANTO, JOSE PAGAN, HOWARD PRIESTLY, RUTH PRIESTLY, ESTATE OF LOUIS MONACELLI, DENNIS MONACELLI, ESTATE OF JESSIE M. JAMES, RAYMOND BURKE, KENT DAHAAN AND STEVEN KIMBALL, PLAINTIFFS-APPELLANTS,
vEDUARDO GALAN, DEFENDANT, LANCE J. MARK, PLLC, AND LANCE J. MARK, ESQ., DEFENDANTS-RESPONDENTS. 


CARLOS J. CUEVAS, YONKERS, FOR PLAINTIFFS-APPELLANTS.
BARCLAY DAMON LLP, BUFFALO (HEDWIG M. AULETTA OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Monroe County (Renee Forgensi Minarik, A.J.), entered June 28, 2016. The order granted the motion of defendants Lance J. Mark, PLLC, and Lance J. Mark, Esq., to dismiss the complaint against them and dismissed the complaint against said defendants. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court